                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: I~ I    I )--I {
                                                                                    c;


 TYLER BARNARD,

                              Plaintiff,

                         V.                                   No.19-CV-1074(RA)

 TIAA BOARD OF DIRECTORS, TIAA-                                      ORDER
 CREF INDIVIDUAL & INSTITUTIONAL
 SERVICES LLC, AND MEGHAN SHEA,
 individually and in her official capacity,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

        On November 15, 2019, the Court ordered the parties to provide it with an update, no later

than November 27, 2019, as to the status of the mediation process in this case. The parties have

not done so. No later than December 27, 2019, the parties shall jointly file a letter updating the

Court as to the status of the case.

SO ORDERED.

 Dated:          December 12, 2019
                 New York, New York


                                                                  s
                                                    United States District Judge
